By the Court.
The cases cited from the English and New York reports, are founded On rules of Court, not on any principle of the common law. But we have no such rules, and therefore the common law must govern, which has fixed no time of limitation to the issuing of a scire facias <?n a judgment. As to the presumption of payment, that was a question for the jury. This Court cannot say, that after nineteen years, the law positively presumes payment of a judgment. On that point therefore, the defendant has no ground for a judgment in his favour. It is the opinion of the Court, that judgment should be entered for the plaintiffs.
Judgment for the plaintiffs.